DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-6 in the reply filed on 04 AUGUST 2022 is acknowledged.
Claims 7-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected microfluidic ejection head, a fluidic dispensing device, and a method of generating a microfluidic ejection chip, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 AUGUST 2022.
Status of Claims
In the election without traverse on 04 AUGUST 2022 of Group I, Claims 1-6 are pending and are considered on the merits below. 
Claims 7-26 are withdrawn from consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 MARCH 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 30 AUGUST 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 13 MAY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The specification is objected to because the subscripts in the chemical formula are not properly noted.  For example, NO3 in [0004, 0006, 0011, 0026, 0032, 0045]; C4F8 in [0032, 0041, 0045]; SF6 in [0040, 0042].  All other subscripts and superscripts throughout the specification should be properly noted.  
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:   Claim 6 is objected to because, the subscripts in the chemical formula are not properly noted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLIGAN, US Patents 6,555,480 B2, submitted on the Information Disclosure Statement on 30 AUGUST 2021, US Patents Cite No. 2.
Applicant’s invention is drawn towards a device, a microfluidic ejection chip. 
Regarding Claim 1, the MILLIGAN reference discloses a microfluidic ejection chip, Figure 2A, 2B, substrate 102, Column 2 line 10-60,  comprising : a silicon substrate, Column 8 line 66-67, substrate 102 is  monocrystalline silicon wafer, having a fluid passageway, Figure 2A, 2B, slot 126, Column 2 line 10-60, the fluid passageway being defined by a silicon sidewall, Figure 2A, 2B, trench (or side) walls 128, Column 2 line 10-60, of the silicon substrate that is covered by a permanent passivation layer, Figure 5E, coating 142, Column 4 line 9- Column 5 line 9,  to protect the silicon sidewall from exposure to an acidic fluid, wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway, Figure 5E, coating 142 is present in the slot 126 after the etching process, Column 4 line 9- Column 5 line 9.
Examiner’s Note: The claim language “wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway” is directed towards product by process language.  Patentability is based on the product itself and does not depend on the its method of production.  The product, a microfluidic ejection chip, is a product covered by the claim and is not expressly limited by the process step of “wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway”.  The claim language is given a relative amount of patentable weight.  
Additional Disclosures Included are: Claim 2: wherein the microfluidic ejection chip of claim 1, wherein each of the silicon sidewall and the permanent passivation layer extends continuously around a perimeter of the fluid passageway to protect the silicon sidewall from exposure to the acidic fluid, Figure 5E, Column 6 line 7-22.; Claim 3: wherein the microfluidic ejection chip of claim 1, wherein the permanent passivation layer is a fluorocarbon layer, Column 4 line 18-26.; Claim 4: wherein the microfluidic ejection chip of claim 1, wherein the permanent passivation layer is formed over any exposed portion of the silicon sidewall following each iteration of a deep reactive ion etching of the silicon substrate, Column 4 line 26-30.; Claim 5: wherein the microfluidic ejection chip of claim 1, wherein the permanent passivation layer is a fluorocarbon layer formed over the silicon sidewall using disposition of C4F8 gas, Column 4 line 21-22, carbon-fluorine gas creates (CF2)n.; and Claim 6: wherein the microfluidic ejection chip of claim 1, wherein the acidic fluid is a reagent having a content of hydrofluoric acid/nitric acid (HF/HNO3), Ethylenediamine pyrocatechol (EDP), Potassium hydroxide/Isopropyl alcohol (KOH/IPA), or Tetramethylammonium hydroxide (TMAH).  Examiner’s Note: the claim language in Claim 6 is directed towards the acidic fluid to be worked on in the microfluidic chip and is not a structural limitation of the device itself.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2004/0174411 A1 to SUMIYA discloses a microfluidic ejection chip, abstract, Figure 6A, 6B, inkjet head, comprising a substrate having a fluid passageway, Figure 6A, 6B, substrate 102 with exit 124, [0055], the fluid passageway being defined by a sidewall of the substrate that is covered by a permanent passivation layer to protect the silicon sidewall from exposure to an acidic fluid, Figure 6A, 6B, see walls of substrate 102 have an ink-repellant film 125, [0054, 0055], wherein the permanent passivation layer is retained on the silicon sidewall at a conclusion of etching of the silicon substrate to form the fluid passageway, [0042, 0045, 0065].
US Publication No. 2018/0147848 A1 to TERANISHI discloses a microfluidic ejection chip, abstract, [0001], an inject print head, comprising a substrate having a fluid passageway, Figure 2A-D, substrate 201 with opening diameter 302, [0024, 0025], the fluid passageway being defined by a sidewall of the substrate that is covered by a permanent passivation layer to protect the silicon sidewall from exposure to an acidic fluid, Figure 2A-2D, film 208 covers substrate  and lid member 203, [0024], wherein the permanent passivation layer is retained on the sidewall at a conclusion of etching of the substrate to form the fluid passageway, [0017, 0019].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797